Case 17-10604        Doc 40     Filed 12/05/18     Entered 12/05/18 14:01:14          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 17-10604
         Kenneth E Eick
         Lorna J Eick
                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Glenn Stearns, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 04/04/2017.

         2) The plan was confirmed on 07/07/2017.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 09/21/2018.

         6) Number of months from filing to last payment: 18.

         7) Number of months case was pending: 20.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $10,117.00.

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 17-10604      Doc 40      Filed 12/05/18    Entered 12/05/18 14:01:14                 Desc         Page 2
                                                of 4



 Receipts:

        Total paid by or on behalf of the debtor            $12,042.00
        Less amount refunded to debtor                         $334.50

 NET RECEIPTS:                                                                                 $11,707.50


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                              $3,000.00
     Court Costs                                                            $0.00
     Trustee Expenses & Compensation                                      $651.37
     Other                                                                  $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                               $3,651.37

 Attorney fees paid and disclosed by debtor:              $1,000.00


 Scheduled Creditors:
 Creditor                                    Claim         Claim            Claim        Principal       Int.
 Name                              Class   Scheduled      Asserted         Allowed         Paid         Paid
 BECKET & LEE LLP              Unsecured         343.00        343.37           343.37           0.00        0.00
 CONVERGENT HEALTHCARE RECOV   Unsecured         136.00        136.99           136.99           0.00        0.00
 CREDIT FIRST NA               Unsecured      1,391.00       1,391.47         1,391.47           0.00        0.00
 CREDIT FIRST NA               Unsecured      1,262.00       1,262.79         1,262.79           0.00        0.00
 FLAGSHIP CREDIT               Secured       26,512.66     26,512.66        26,512.66       6,032.96    1,460.85
 ILLINOIS DEPT OF REVENUE      Priority       1,700.00       2,720.42         2,720.42        161.00         0.00
 ILLINOIS DEPT OF REVENUE      Unsecured           0.00        385.36           385.36           0.00        0.00
 INTERNAL REVENUE SERVICE      Unsecured           0.00        427.97           427.97           0.00        0.00
 INTERNAL REVENUE SERVICE      Priority       3,300.00       6,781.25         6,781.25        401.32         0.00
 JEFFERSON CAPITAL SYSTEMS     Unsecured         848.00        848.03           848.03           0.00        0.00
 JEFFERSON CAPITAL SYSTEMS     Unsecured         809.00        809.24           809.24           0.00        0.00
 LVNV FUNDING                  Unsecured         775.00        888.48           888.48           0.00        0.00
 LVNV FUNDING                  Unsecured         539.00        631.77           631.77           0.00        0.00
 MERRICK BANK                  Unsecured      1,406.00       1,406.35         1,406.35           0.00        0.00
 PORTFOLIO RECOVERY ASSOC      Unsecured         857.00        873.88           873.88           0.00        0.00
 PORTFOLIO RECOVERY ASSOC      Unsecured         743.00        772.69           772.69           0.00        0.00
 QUANTUM3 GROUP                Unsecured         751.00        806.78           806.78           0.00        0.00
 QUANTUM3 GROUP                Unsecured         691.00        793.93           793.93           0.00        0.00
 QUANTUM3 GROUP                Unsecured            NA         917.85           917.85           0.00        0.00
 MIDAMERICA ORTHOPAEDICS SC    Unsecured      1,843.00            NA               NA            0.00        0.00
 NORTH CASH                    Unsecured         438.00           NA               NA            0.00        0.00
 PALOS COMMUNITY HOSPITAL      Unsecured      1,210.00            NA               NA            0.00        0.00
 MAX LEND                      Unsecured         600.00           NA               NA            0.00        0.00
 CONTINENTAL FINANCE           Unsecured         782.00           NA               NA            0.00        0.00
 CONVERGENT HEALTHCARE         Unsecured         119.00           NA               NA            0.00        0.00
 COMENITY/KING SIZE            Unsecured         155.00           NA               NA            0.00        0.00



UST Form 101-13-FR-S (9/1/2009)
Case 17-10604      Doc 40     Filed 12/05/18    Entered 12/05/18 14:01:14                  Desc       Page 3
                                               of 4



 Scheduled Creditors:
 Creditor                                   Claim           Claim         Claim        Principal       Int.
 Name                            Class    Scheduled        Asserted      Allowed         Paid          Paid
 COMENITY/ROAMANS             Unsecured         285.00             NA           NA             0.00        0.00
 COMENITY/WOMEN WITHIN        Unsecured         345.00             NA           NA             0.00        0.00
 COMENITY BANK/CATHRINS       Unsecured         619.00             NA           NA             0.00        0.00
 DR KATHLEEN DRINAN           Unsecured         175.00             NA           NA             0.00        0.00
 JH PORTFOLIO/COMENITY BANK   Unsecured         900.00             NA           NA             0.00        0.00
 SPOT LOAN                    Unsecured         354.00            0.00         0.00            0.00        0.00


 Summary of Disbursements to Creditors:
                                                            Claim            Principal                Interest
                                                          Allowed                Paid                    Paid
 Secured Payments:
       Mortgage Ongoing                                   $0.00                 $0.00                 $0.00
       Mortgage Arrearage                                 $0.00                 $0.00                 $0.00
       Debt Secured by Vehicle                       $26,512.66             $6,032.96             $1,460.85
       All Other Secured                                  $0.00                 $0.00                 $0.00
 TOTAL SECURED:                                      $26,512.66             $6,032.96             $1,460.85

 Priority Unsecured Payments:
        Domestic Support Arrearage                           $0.00              $0.00                  $0.00
        Domestic Support Ongoing                             $0.00              $0.00                  $0.00
        All Other Priority                               $9,501.67            $562.32                  $0.00
 TOTAL PRIORITY:                                         $9,501.67            $562.32                  $0.00

 GENERAL UNSECURED PAYMENTS:                         $12,696.95                    $0.00               $0.00


 Disbursements:

        Expenses of Administration                            $3,651.37
        Disbursements to Creditors                            $8,056.13

 TOTAL DISBURSEMENTS :                                                                       $11,707.50




UST Form 101-13-FR-S (9/1/2009)
Case 17-10604        Doc 40      Filed 12/05/18     Entered 12/05/18 14:01:14            Desc      Page 4
                                                   of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 12/03/2018                             By:/s/ Glenn Stearns
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
